11‐2696 
Wingate v. Gives 
 
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                          
                                 SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.    WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).   
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
           
                    At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 21st day of February, two thousand eighteen. 
 
PRESENT:   
                    JOHN M. WALKER, JR., 
                    GERARD E. LYNCH, 
                    DENNY CHIN, 
                                         Circuit Judges.   
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

BLAKE WINGATE, 
                               Plaintiff‐Appellant, 
 
MUSA MUHAMMED, NATHANIEL SACKEY, 
                           Plaintiffs‐Intervenors, 
 
SEAN HAMILTON, 
                           Intervenor, 
                                                                                     
                           v.                                                 11‐2696 
 
GIVES, Correction Officer, 15709 Personally and   
as an Officer, CITY OF NEW YORK, PAULINE   
MIMMS, Department of Corrections Grievance   
Coordinator, GMDC, MARTIN HORN, Commissioner,   
HABERMAN, Food Services Manager, JOHN DOE,   
Dietician, VCBC, JOHN DOE, Food Service Manager,   
JOHN DOE, Food Service Manager O.B.C.C.,   
DR. AHMED, Mental Health G.M.D.C., DENISE ALVAREZ,   
Director of Case Management C.C.R.B., RACHEL   
ALVAREZ, P.O., DANZA AMKE, C.O., ASMAN,   
ALAN J. CROCE, State Commissioner of Correction Com.,   
RAPALENO DANNY, JOHN DOE, Food Service Manager   
EMTC, FIELDS, Sergeant, 113th Precinct, GLENN S.   
GOORD, DOC Services, HEADLEY, Dietician, G.M.D.C.,   
HENRY, Senior Cook, C‐76 EMTC, JAMISON, C.O., O.B.C.C.   
15924, S. KING, O.B.C.C., STANLEY KREITMAN, B.O.C. Chair,   
MINA MALOK, Assistant District Attorney, ORTIZ,   
Captain, O.B.C.C., ANDERSON ROACH, Cook, C‐76   
EMTC, F. ROBINSON, HENRY SPRING, C.O., Kichen,   
NILAN SRIVASTAVA, O.B.C.C., C. TALUSAN,   
CARLOS E. THOMPSON, Warden, O.B.C.C., PATRICK   
WALSH, Warden, G.M.D.C., NEW YORK CITY BOARD OF   
CORRECTION, 
                                         Defendants‐Appellees,                                                     
                                                                                                            
NEW YORK CITY DEPARTMENT OF CORRECTIONS,   
DEPARTMENT OF CORRECTIONS, FOOD SERVICES   
DIVISION, DEPARTMENT OF CORRECTIONS, AMKC,   
Dietician, MICHAEL BLOOMBERG, Mayor, NEW YORK   
CITY CORRECTIONAL SERVICES MEDICAL HEALTH,   
PRISON HEALTH SERVICES, MICHAEL A. CARDOZO,   
JOHN AND JANE DOES, 
                                         Defendants. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR PLAINTIFF‐APPELLANT:                             Blake Wingate, pro se, Auburn, New 
                                                     York. 
 
FOR DEFENDANTS‐APPELLEES:                            Barbara D. Underwood, Solicitor 
                                                     General, Judith N. Vale, Senior Assistant 

                                                 2
                                                   Solicitor General, Oren L. Zeve, 
                                                   Assistant Solicitor General, Karen Y. Jin, 
                                                   Law Intern, for Eric T. Schneiderman, 
                                                   Attorney General of the State of New 
                                                   York, New York, New York. 

                                                   Jane L. Gordon, Susan Paulson, for 
                                                   Zachary W. Carter, Corporation 
                                                   Counsel of the City of New York, New 
                                                   York, New York. 
 
              Appeal from a judgment of the United States District Court for the 

Southern District of New York (Kaplan, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.   

              Plaintiff‐appellant Blake Wingate, proceeding pro se, appeals from the 

district courtʹs judgment entered March 17, 2011, granting defendantsʹ motion for 

summary judgment and dismissing his complaint.    Wingate sued the City of New 

York, the New York City Department of Correction (ʺDOCʺ), police officers, jail staff, 

and others under 42 U.S.C. § 1983 for false arrest, malicious prosecution, and deliberate 

indifference to his medical needs.    He alleged that defendants wrongfully arrested and 

prosecuted him (1) in April 2003 for possession of stolen property, possession of a 

controlled substance, grand larceny, and resisting arrest; and (2) in October 2004 for 

possession of a controlled substance and possession of stolen property.    He also alleged 


                                               3
that while he was incarcerated, defendants failed to provide meals consistent with his 

dietary requirements.    We assume the partiesʹ familiarity with the underlying facts, the 

procedural history of the case, and the issues on appeal. 

              In April 2003, police officers arrested Wingate for grand larceny, 

possession of stolen property, possession of a controlled substance, and resisting arrest.   

He was indicted for criminal possession of stolen property and criminal possession of a 

controlled substance.    Wingate went to trial and a jury found him guilty of both 

charges.    On appeal, the Second Department vacated Wingateʹs conviction of criminal 

possession of stolen property, finding the evidence insufficient to establish the element 

of possession.    People v. Wingate, 70 A.D.3d 734, 734 (2d Depʹt 2010).     

              In October 2004, Wingate was arrested for criminal possession of a 

controlled substance.    The assistant district attorney subsequently dismissed the 

charge.    Wingate was arrested again in February 2007, released, and then arrested on a 

different charge and returned to Rikers Island. 

              Wingate was incarcerated at Rikers Island from October 2004 to 

September 2005, and from April 2007 to July 2008.    During his incarceration, Wingate 

reported to DOC medical staff that he suffered from various ailments including ulcers, 

colitis, diverticulitis, diverticulosis, irritable bowl syndrome, and allergies to tomatoes 

and soy.    DOC repeatedly discussed Wingateʹs dietary restrictions with him, provided 

                                               4
him with nutritional counseling, and provided him with prescriptions for therapeutic 

meals.    Nevertheless, Wingate frequently rejected the meals he was given. 

              Wingate filed this action pro se in 2005.    He asserted claims for false 

arrest, malicious prosecution, and deliberate indifference to his medical needs.   

Defendants moved to dismiss, and the court granted the motion with respect to 

Wingateʹs claim of false arrest in connection with the April 2003 arrest. 

              Wingate retained an attorney to litigate the remaining claims: false arrest 

in October 2004, malicious prosecution, and deliberate indifference to a serious medical 

need.    Defendants moved for summary judgment, and on the report and 

recommendation of the magistrate judge, the district court granted the motion in an 

order entered on March 16, 2011.    Judgment was entered on March 17, 2011.    Wingate 

filed a notice of appeal on April 19, 2011.    The appeal was later dismissed because 

Wingate did not file a D‐P form.    This Court granted a motion to recall the mandate 

and reinstate the appeal on November 7, 2016.     

              On appeal, Wingate argues that the magistrate judgeʹs decisions were not 

supported by the record and reiterates that defendants were deliberately indifferent to 

his medical needs.    He also argues that police officers falsified reports and arrests, 

there was no evidence to support the magistrate judgeʹs probable cause determinations, 

and state and federal court proceedings were infected by fraud.    Construing these 

                                              5
arguments liberally, Wingate is challenging the district courtʹs resolution of his April 

2003 and October 2004 false arrest and malicious prosecution claims and his deliberate 

indifference claims.    Wingate also raises several new claims and arguments, which we 

decline to consider because they are raised for the first time on appeal.    See Harrison v. 

Republic of Sudan, 838 F.3d 86, 96 (2d Cir. 2016). 

               ʺWe review de novo a district courtʹs dismissal of a complaint pursuant to 

Rule 12(b)(6), construing the complaint liberally, accepting all factual allegations in the 

complaint as true, and drawing all reasonable inferences in the plaintiffʹs favor.ʺ 

Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).    The complaint must 

plead ʺenough facts to state a claim to relief that is plausible on its face.ʺ    Bell Atl. Corp. 

v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).   

Pro se litigants are entitled to ʺspecial solicitude,ʺ and their complaints are interpreted 

to raise the strongest claims they suggest.    Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 

2011). 

               We also review de novo a district courtʹs grant of summary judgment, 

drawing all factual inferences in favor of the non‐moving party.   Sousa v. Marquez, 702 

F.3d 124, 127 (2d Cir. 2012).   Summary judgment is appropriate only ʺif the movant 

shows that there is no genuine dispute as to any material fact and the movant is entitled 

to judgment as a matter of law.ʺ   Id. (quoting Fed. R. Civ. P. 56(a)).     

                                                6
              Upon review of the record, we conclude that the district court properly 

dismissed Wingateʹs April 2003 false arrest claim and properly granted summary 

judgment on Wingateʹs remaining claims for substantially the reasons stated by the 

magistrate judge in her March 17, 2008 report and recommendation and her February 

22, 2011 report and recommendation, which were adopted by the district court. 

              First, the district court properly dismissed Wingateʹs April 2003 false 

arrest claim because his conviction for possession of a controlled substance established 

probable cause.    See Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996) (noting conviction 

is generally ʺconclusive evidenceʺ of probable cause).    Wingate did not allege sufficient 

facts to rebut the presumption.     

              Second, the district court properly granted summary judgment on his 

remaining claims.    Wingateʹs malicious prosecution claims failed because he was 

convicted of the April 2003 controlled substance charge; he was not prosecuted for 

grand larceny and resisting arrest, see Cameron v. City of New York, 598 F.3d 50, 63 (2d 

Cir. 2010) (finding police officers initiated prosecution by filing charges or other 

accusatory instruments); and defendants had probable cause to arrest Wingate on the 

stolen property and unauthorized use of a vehicle charges.    Wingateʹs October 2004 

false arrest and malicious prosecution claims failed because defendants had probable 



                                              7
cause to arrest and prosecute him for possession of a controlled substance because it is 

undisputed that Wingate was in possession of two crack pipes at the time of his arrest. 

              Finally, Wingate failed to demonstrate a genuine issue of fact for trial as to 

his deliberate indifference claims.    He did not present sufficient evidence from which a 

reasonable jury could find that he had been diagnosed with digestive conditions, or that 

any deprivation related to those conditions was ʺsufficiently serious.ʺ    Salahuddin v. 

Goord, 467 F.3d 263, 279 (2d Cir. 2006).    Moreover, on the record presented, a 

reasonable jury could only find that defendants were not deliberately indifferent, as the 

medical records show that medical staff met with Wingate repeatedly about his dietary 

requests, issued prescriptions, and referred him to and worked with a dietician, and 

that dieticians met with him on numerous occasions. 

                                            . . . 

              We have considered Wingateʹs remaining arguments and find them to be 

without merit.    Accordingly, we AFFIRM the judgment of the district court.   

Furthermore, we DENY Wingateʹs motion for injunctive relief.     

                                          FOR THE COURT:   
                                          Catherine O’Hagan Wolfe, Clerk of Court 




                                             8